Exhibit 10.ii.c

SCHEDULE OF SERVICES

BRAZIL - CFSI

Date: December 27, 2006

This Schedule of Services is issued pursuant to the Transition Services
Agreement dated as of October 23, 2004 (the “Agreement”) between The Mosaic
Company (“Mosaic USA”) and Cargill, Incorporated, which Agreement is
incorporated into this Schedule of Services.

 

  1. Description of Service. Cargill Financial Services International, Inc.
(“CFSI”) will perform the following Treasury Services for Mosaic Fertilizantes
do Brasil S.A. and Mosaic Fertilizantes Ltda. (collectively, “Mosaic Brasil”):

 

    Treasury Service. CFSI’s Business Unit, Trade and Structured Finance, will
provide assistance to Mosaic USA with the following service, as may be required,
related to providing funding to Mosaic Brasil by optimizing Mosaic Brasil’s
import flows for supplier financing:

 

  A) CFSI will work with Mosaic USA in order to provide Mosaic Brasil with
competitive funding via supplier financing. CFSI will work with Mosaic USA and
Mosaic Brasil and its suppliers to buy the Drafts from the suppliers (paying the
sight price to the supplier) and then sell the Drafts into the bank market at
rates of approximately LIBOR plus .7 to 1.25% p.a. at current market pricing. In
the event that CFSI deems that they are unable to sell the Drafts into the bank
market TSF may sell the Drafts to Mosaic USA. CFSI shall provide all necessary
documentation and execution related to the service. CFSI shall be under no
obligation to provide such service and shall do so on a best efforts basis.

 

  B) Other TSF structured transactions will be addressed separately by TSF with
Mosaic Brasil on a case-by-case basis.

 

  2. Term.

 

    CFSI will provide these Treasury services to Mosaic Brasil for a period
commencing June 1, 2006 and expiring on May 31, 2007 (the “Term”).

 

  3. Compensation.

 

  A. The charge for providing the above service will be 0.25% p.a. on the amount
of Drafts that CFSI negotiates. Any difference between the amount of interest
embedded into the Drafts and the rate (plus the 25bps p.a.) that CFSI sells the
Drafts to the bank market shall be for the account of Mosaic USA. Monthly, CFSI
will submit a summary to Mosaic USA outlining the activity concerning the Drafts
and a breakdown of the preceding amounts due to/from Mosaic USA/CFSI. Amounts
due to/from Mosaic USA/CFSI shall be payable two business days following the
date of submission of the monthly summary.



--------------------------------------------------------------------------------

  B. For the existing funding structure using Contingent Export Securitization
Notes – Eurosec as an instrument of funding, and at the same time using CFSI as
a paying agent, the charge will be 0.25% p.a. (to be negotiated). Amounts due
to/from Mosaic USA/CFSI will be payable two business days following the date of
submission of the monthly summary.

 

  4. Special Provisions.

 

    None.

 

Mosaic Fertilizantes do Brasil S.A.     Cargill Financial Services
International, Inc. By:  

 

    By:  

 

Name:       Name:   Mosaic Fertilizantes Ltda.       By:  

 

      Name:        

 

- 2 -